Plaintiff's Motion For Summary Judgment [121] is granted.
Judgment is entered in favor of the plaintiff and against the defendants, U.S. F.  G. Co. and Barr, Inc. as follows:
Principal                                           $ 796.69
Interest
    (1) Interest at 10% [C.G.S. 37-3a] on $4,866.89 for period, 12-24-89 to 4-10-92, CT Page 5918 i.e. 2 years and 107 days                       1,116.08
    (2) Interest at 10% [C.G.S. 37-3a] on $796.69 for period, 4-11-92 to date, i.e. 68 days                                            14.84
Total principal and interest                       $1,927.61
No award for attorneys fees is made at this time since some of the time claimed appears to be for work done in connection with the now withdrawn claim(s) against the City of New London. Plaintiff may make an application for attorneys fees eliminating those for work related to the claim(s) against the City of New London or show why these defendants should be liable for counsels' work re the City of New London.
Parker, J.